DETAILED ACTION
In response to communication filed on 3/5/2020.
Claims 1-20 are pending.
Claims 1-3,8-10, and 15-17 are rejected.
Claims 4-7,11-14 and 18-20 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2020 and 9/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,8,10,15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IEEE P802.15 Working Group (“IEEE 802.15.4z MAC”)(IEEE hereafter).

Regarding claims 1 and 15, IEEE teaches a first network entity (i.e. controller device)[page 11; Figure 1] in a wireless communication system (i.e. wireless personal area network)[page 1; “IEEE P802.15 Working Group for Wireless Personal Networks”] supporting ranging capability [page 1; “MAC layer mechanisms for 802.15.4z ranging”], the first network entity comprising: 
a processor (it is inherent that a device performing wireless ranging procedures would comprise of a processor)[refer page 11; section 6.9.6.1; “Controller can determine the ranging devices participating in ranging…”] configured to: identify, in a ranging block [refer page 11; Fig. 2], one or more ranging rounds to transmit a ranging control message (RCM)(i.e. ranging control frame)[page 13; section 6.9.6.2; “Ranging Control Frame shall be sent at the beginning of the first active Ranging Round in a Ranging Block”] and ranging ancillary data (i.e. ranging with payload)[page 12; section 6.9.6.2; Fig. 3] and 
generate the RCM including an advanced ranging control information element (ARC IE)(i.e. Ranging Control Information Element)[page 36; section 7.4.4.30](a ranging control frame includes a ranging control information element)[page 10; section 6.9.6.1] that includes a ranging method field (i.e. ranging mode)[page 36; section 7.4.4.30; Ranging Mode], the ranging method field includes a value that indicates whether a ranging round following the RCM is used for ranging ancillary information exchange (the ranging mode indicates the ranging frame type and ranging method used in the following ranging rounds, such as secure one way ranging (OWR) with payload)[page 36; section 7.4.4.30; Table 1]; and 
a transceiver [page 10; section 6.9.6.1; “Nomenclature for two device types for ranging control is introduced: Controller, Controlee.  Controller is the ranging device that defines and controls the ranging parameters by sending a Ranging Control frame”] operably connected to the processor (it is inherent that a device performing wireless ranging procedures would comprise of a processor)[refer page 11; Fig. 1; “Controller can determine the ranging devices participating in ranging…”], the transceiver configured to: transmit, to a second network entity (i.e. controlee device)[page 11; Fig. 1], the ranging ancillary data in the ranging round following the RCM when the value included in the ranging method field corresponds to ranging ancillary information exchange (the ranging mode indicates the ranging frame type and ranging method used in the following ranging rounds, such as secure one way ranging (OWR) with payload)[page 36; section 7.4.4.30; Table 1]; and 
receive, from the second network entity, an acknowledgement (ACK) corresponding to the ranging ancillary data [page 39; section 7.4.4.42; “The Ranging Acknowledgement IE is used as part of a ranging exchange to decide whether to use ACK RFFRAME or not when the Ranging Control frame is used in unicast ranging.”].  

Regarding claims 3 and 17, IEEE teaches the ranging method field (i.e. Ranging mode)[page 36; 7.4.4.30] is configured to indicate: 
a one-way ranging (OWR) when the ranging method field is set to zero [page 36; section 7.4.4.30; Table 1; non-secure OWR]; 
a single-sided two-way ranging (SS-TWR) when the ranging method field is set to one [page 36; section 7.4.4.30; Table 1; non-secure SS-TWR]; 
a double-sided two-way ranging (DS-TWR) when the ranging method field is set to two [page 36; section 7.4.4.30; Table 1; non-secure DS-TWR]; and 
the ranging ancillary information exchange when the ranging method field is set to three [page 36; section 7.4.4.30; Table 1; secure OWR with payload].

Regarding claim 8, IEEE teaches a second network entity (i.e. controlee device)[page 11; Figure 1] in a wireless communication system (i.e. wireless personal area network)[page 1; “IEEE P802.15 Working Group for Wireless Personal Networks”] supporting ranging capability [page 1; “MAC layer mechanisms for 802.15.4z ranging”], the second network entity comprising: 
a processor (it is inherent that a device performing wireless ranging procedures would comprise of a processor)[refer page 11; section 6.9.6.1; “…the Controlee knows whether to send the poll or not after receiving the Ranging Control Frame…”] configured to identify, in a ranging block [refer page 11; Fig. 2], one or more ranging rounds to transmit a ranging control message (RCM) (i.e. ranging control frame)[page 13; section 6.9.6.2; “Ranging Control Frame shall be sent at the beginning of the first active Ranging Round in a Ranging Block”] and ranging ancillary data (i.e. ranging with payload)[page 12; section 6.9.6.2; Fig. 3]; and 
a transceiver [page 10; section 6.9.6.1; “Since a Ranging Control frame includes the Ranging Initiator/Responder List IE or Ranging Scheduling IE, the controlee knows whether to send the poll or not after receiving the Ranging Control Frame.”] operably connected to the processor (it is inherent that a device performing wireless ranging procedures would comprise of a processor)[refer page 11; section 6.9.6.1; “…the Controlee knows whether to send the poll or not after receiving the Ranging Control Frame…”], the transceiver configured to: receive, from a first network entity (i.e. controller)[page 11; Fig. 1], the ranging ancillary data in the ranging round following the RCM when a value that is included in a ranging method field corresponds to a ranging ancillary information exchange (the ranging mode indicates the ranging frame type and ranging method used in the following ranging rounds, such as secure one way ranging (OWR) with payload)[page 36; section 7.4.4.30; Table 1]; and 
transmit, to the first network entity, an acknowledgement (ACK) corresponding to the ranging ancillary data [page 39; section 7.4.4.42; “The Ranging Acknowledgement IE is used as part of a ranging exchange to decide whether to use ACK RFFRAME or not when the Ranging Control frame is used in unicast ranging.”], 
the RCM includes an advanced ranging control information element (ARC IE) (i.e. Ranging Control Information Element)[page 36; section 7.4.4.30](a ranging control frame includes a ranging control information element)[page 10; section 6.9.6.1] that includes a ranging method field (i.e. ranging mode)[page 36; section 7.4.4.30; Ranging Mode]; and 
the ranging method field includes the value that indicates whether a ranging round following the RCM is used for ranging ancillary information exchange (the ranging mode indicates the ranging frame type and ranging method used in the following ranging rounds, such as secure one way ranging (OWR) with payload)[page 36; section 7.4.4.30; Table 1].  

Regarding claim 10, IEEE teaches the ranging method field (i.e. Ranging mode)[page 36; 7.4.4.30] is configured to indicate: 
a one-way ranging (OWR) when the ranging method field is set to zero [page 36; section 7.4.4.30; Table 1; non-secure OWR]; 
a single-sided two-way ranging (SS-TWR) when the ranging method field is set to one [page 36; section 7.4.4.30; Table 1; non-secure SS-TWR]; 
a double-sided two-way ranging (DS-TWR) when the ranging method field is set to two [page 36; section 7.4.4.30; Table 1; non-secure DS-TWR]; and 
the ranging ancillary information exchange when the ranging method field is set to three [page 36; section 7.4.4.30; Table 1; secure OWR with payload]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2,9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over IEEE P802.15 Working Group (“IEEE 802.15.4z MAC”)(IEEE hereafter) in view of Ledvina et al. (US Pub. 2019/0135229)(L1 hereafter).

Regarding claims 2 and 16, IEEE teaches the transceiver is further configured to: transmit, to a group of network entities (there can be multiple controlees for multicast/broadcast/many-to-many ranging)[page 11; section 6.9.6.1] including the second network entity [page 11; Fig. 1], the ranging ancillary data in the ranging round following the RCM when the value included in the ranging method field corresponds to the ranging ancillary information exchange (the ranging mode indicates the ranging frame type and ranging method used in the following ranging rounds, such as secure one way ranging (OWR) with payload)[page 36; section 7.4.4.30; Table 1]; and 
receive, from the second network entity, an ACK corresponding to the ranging ancillary data [page 39; section 7.4.4.42; “The Ranging Acknowledgement IE is used as part of a ranging exchange to decide whether to use ACK RFFRAME or not when the Ranging Control frame is used in unicast ranging.”].  
However IEEE fails to disclose receive, from the group of network entities including the second network entity, ACKs corresponding to the ranging ancillary data.
L1, in the same field of endeavor, discloses that a mobile device can broadcast initial ranging message so that each of four ultra wide band (UWB) antennas can receive it, the antennas can send a ranging response message that can include an identifier that identifies which UWB antenna sent the particular response [paragraph 0036], UWB is specified by IEEE 802.15.4 [paragraph 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of IEEE to incorporate the use of transmitting a ranging message to multiple antennas and receiving a respective response as taught by L1.  One would be motivated to do so to improve accuracy [refer L1; paragraph 0072].

Regarding claim 9, IEEE teaches the transceiver is further configured to: receive, from the first network entity [page 11; Fig. 1], the ranging ancillary data in the ranging round following the RCM when the value included in the ranging method field corresponds to the ranging ancillary information exchange (the ranging mode indicates the ranging frame type and ranging method used in the following ranging rounds, such as secure one way ranging (OWR) with payload)[page 36; section 7.4.4.30; Table 1], the second network entity is one of a group of network entities that receives the ranging ancillary data (there can be multiple controlees for multicast/broadcast/many-to-many ranging)[page 11; section 6.9.6.1]; and 
transmit, to the first network entity, an ACK corresponding to the ranging ancillary data [page 39; section 7.4.4.42; “The Ranging Acknowledgement IE is used as part of a ranging exchange to decide whether to use ACK RFFRAME or not when the Ranging Control frame is used in unicast ranging.”].  
However IEEE fails to disclose transmit, to the first network entity, multiple ACKs corresponding to the ranging ancillary data.
L1, in the same field of endeavor, discloses that a mobile device can broadcast initial ranging message so that each of four ultra wide band (UWB) antennas can receive it, the antennas can send a ranging response message that can include an identifier that identifies which UWB antenna sent the particular response [paragraph 0036], UWB is specified by IEEE 802.15.4 [paragraph 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of IEEE to incorporate the use of transmitting a ranging message to multiple antennas and receiving a respective response as taught by L1.  One would be motivated to do so to improve accuracy [refer L1; paragraph 0072].
Allowable Subject Matter
Claims 4-7,11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or combination, fails to reasonably disclose or suggest that during exchanging of ranging ancillary information, generate ranging ancillary information message counter and type IE (RAICT IE) that includes a ranging or ancillary message number present field indicating whether a sequence number field is present in the RAICT IE, a reserved field, the ranging or ancillary message number field indicating a medium access control (MAC) frame sequence number, and a frames remaining field indicating a number of frames remaining to complete the ranging ancillary data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindskog et al. (US Pub. 2018/0249437) discloses an initiator device that announces passive ranging schedule to a number of responder devices [paragraph 0007].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412